Citation Nr: 1724587	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent skin disorder to include a rash, skin growths, and lentigo.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board last remanded this matter in October 2016 for further development.  The case is back before the Board for further appellate action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claim. 

Initially, the Board observes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The December 2016 VA examination report reflects the nurse practitioner (NP) examined the Veteran using the Disability Benefits Questionnaire (DBQ) for skin diseases.  The noted diagnosis was lentigo and the Veteran's history of skin conditions was also noted.  In section 2(b), the NP noted the Veteran's skin conditions left scaly patches in the bilateral temporal area and on the right side of the scalp.  The subsection also required measurements of these patches but the NP failed to provide any.  

As for the lack of discussion of lentigo in section 6 of the report, the Board notes the examiner noted "the Veteran does not have any of the above listed visible skin conditions," but did not provide the listed skin conditions.  As such the Board cannot determine if lentigo was on that list, and therefore, whether the NP should have discussed it.  

Further, the NP provided a negative nexus opinion regarding the Veteran's skin condition.  In support of her opinion, the NP stated there was no objective medical evidence showing the condition during service.  She also noted the Veteran's separation examination showed normal skin, and concluded the Veteran's skin condition was more likely due to the Veteran's excessive post-service sun exposure.  However, she failed to discuss what the Veteran's post-service excessive sun exposure was.  She also did not take the Veteran's statements into account.  As such, the Board finds this opinion inadequate. 

Although the Board notes there is a presumption that VA medical providers are competent to perform examinations, the October 2016 Board remand emphasized the need for a physician to perform the Veteran's examination.  As the December 2016 examination was performed by a nurse practitioner and not a physician, the Board finds the examination is in violation of Stegall and a new examination is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the Board's October 2016 remand directive, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology and the nature of any skin conditions.  All evidence must be made available to and reviewed by the examiner.  Insofar as it is reasonably possible, the examination should be scheduled during a flare-up of the Veteran's skin conditions. 

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should describe the nature and etiology of the Veteran's skin conditions.  Specifically, the examiner should consider the Veteran's report of a rash at his April 2016 VA examination, as well as his report that it is the same type of rash he had in service.  The examiner should state any current diagnoses found upon examination; and for each diagnosis, opine whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed condition is related to the Veteran's service.

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




